Citation Nr: 1629865	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  04-42 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing loss. 

2.  Entitlement to a compensable rating for a quadriceps muscle strain of the left leg. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.

ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2003 and June 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This case was previously before the Board in January 2007, when the claims for increased ratings for hearing loss of the left ear and a left leg muscle strain were denied.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In September 2008, the Court issued a memorandum decision setting aside the portion of the January 2007 Board decision that denied compensable ratings for left ear hearing loss and the left leg muscle strain and remanding the claims.  The appeal was returned to the Board in May 2009 where the claims for increased ratings and the claim for service connection for an acquired psychiatric disorder were remanded for additional development.  The claims have now returned to the Board for further appellate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.









REMAND

The Veteran appeared at a hearing before a VLJ at the RO in May 2006 pertaining to the issues of entitlement to increased ratings for hearing loss of the left ear and a left quadriceps strain.  In September 2009, the Veteran requested a second hearing before the Board by videoconference to provide testimony regarding the claim for service connection for an acquired psychiatric disorder.  The requested hearing was scheduled for March 31, 2015, but was cancelled by the Veteran.  The record establishes that the VLJ who conducted the Veteran's May 2006 hearing is no longer employed by the Board, but this fact was not known to the Veteran when he cancelled the March 2015 videoconference hearing.  The Veteran was informed in a May 2016 letter that the VLJ who conducted the May 2006 hearing is no longer available to participate in the adjudication of his claims and was informed he has the right to a new hearing, despite his withdrawal of the earlier hearing request.  See 38 C.F.R. § 20.707 and 20.717 (2015).  The Veteran responded by requesting a new videoconference hearing.  Therefore, a remand of all the claims on appeal is necessary to allow for the scheduling of the requested hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ at the RO regarding the claims for entitlement to increased ratings for left ear hearing loss, a quadriceps muscle strain of the left leg, and entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder.  After the Veteran has been afforded the opportunity for a hearing, the case should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




